WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 23, 2018




In the Court of Appeals of Georgia
 A15A2303, A15A2304. SMITH v. NORTHSIDE HOSPITAL, INC.,
     et al.; and vice versa.

      DILLARD, Chief Judge.

      In Smith v. Northside Hospital, Inc., 302 Ga. 517 (807 SE2d 909) (2017)

(“Smith II”), the Supreme Court of Georgia reversed our previous decision in Smith

v. Northside Hospital, Inc., 336 Ga. App. 843 (783 SE2d 480) (2016) (“Smith I”) and

remanded the case with direction. Specifically, our Supreme Court reversed this

Court’s holding affirming the trial court’s dismissal of E. Kendrick Smith’s action to

compel Northside Hospital, Inc. and its parent company, Northside Health Services,

Inc. (collectively, “Northside”) to provide him with access to certain documents in

response to his request under the Georgia Open Records Act (the “Act”).1 In doing


      1
          See OCGA § 31-7-70 et seq.
so, the Supreme Court concluded that the trial court applied the wrong legal standard

to the undisputed facts in finding the documents at issue were not public records

within the meaning of the Act, and it remanded the case for the trial court to apply the

correct legal standard, as set forth in Smith II, in determining whether the documents

were public within the meaning of the Act; and if so, whether they may nevertheless

be withheld under a statutory exception. Accordingly, we adopt the judgment of our

Supreme Court, reverse the trial court’s dismissal of Smith’s action, and remand the

case for further proceedings consistent with Smith II. But before doing so, we still

have one other issue to address.

      Smith I involved cross-appeals, Case Nos. A15A2303 (i.e., Smith’s primary

appeal) and A15A2304 (i.e., Northside’s cross-appeal), and the Supreme Court of

Georgia, in Smith II, only addressed our decision in the primary appeal. In Smith I,

we originally agreed with the trial court’s conclusion that the documents at issue were

not public documents as a matter of law, and thus, we dismissed Northside’s cross-

appeal, which challenged a pre-trial discovery ruling as moot. But given our Supreme




                                           2
Court’s reversal of Smith I, Northside’s cross-appeal is no longer moot, and we will

now address it.2

      Specifically, Northside argues that the trial court abused its discretion by

entering a protective order, prohibiting it from seeking information during discovery

regarding the identity and motives of individuals or entities on whose behalf Smith

allegedly initiated this action. We disagree.

      The facts and procedural history underlying Northside’s cross-appeal are

essentially undisputed and are set forth in greater detail in Smith I and Smith II. But

to summarize, the record shows that the Commissioners of Roads and Revenues of

Fulton County passed a resolution in 1966, creating the Fulton County Hospital

Authority (the “Authority”), which would “have and exercise all of the powers

granted and prescribed in the Hospital Authority Laws.”3 The purpose of creating the




      2
        See, e.g., Posey v. Med. Ctr.-W., Inc., 184 Ga. App. 404, 404 (361 SE2d 505)
(1987) (addressing, upon remand from the Supreme Court of Georgia, issues in a
primary appeal and cross-appeal on the merits that remained open following the
reversal of our initial decision in the primary appeal); Int’l Indem. Co. v. Enfinger,
174 Ga. App. 268, 268 (1), (2) (329 SE2d 575) (1985) (addressing, following the
Supreme Court’s reversal of this Court’s holding in the primary appeal, a cross-appeal
on the merits that was deemed moot the first time the case was before us).
      3
          Smith II, 302 Ga. at 518 (punctuation omitted).

                                           3
Authority was to improve and increase hospital facilities to serve the community.4 To

that end, the Authority opened Northside Hospital, which it owned and operated for

approximately 25 years.5 But in the early 1990s, recognizing “the rapidly changing

healthcare environment in which it operated,” the Authority commissioned a study

on the matter and ultimately determined that “the best way to improve the hospital’s

performance was to restructure through a long-term lease of the hospital and related

assets for operation by a private, charitable, nonprofit corporation.”6 Thus, on

November 1, 1991, the Authority executed a lease and transfer agreement (the

“Agreement”) with the newly formed Northside Hospital, Inc., a private, nonprofit

corporation.7 Under the Agreement, the Authority leased the hospital facilities and

transferred all of its “Operating Assets” and “Existing Operations” for a term of 40

years in exchange for a yearly rent payment of $100,000.8 The leased facilities




      4
          Id.
      5
          Id.
      6
          Id. (punctuation omitted).
      7
          Id.
      8
          Id. at 518-19.

                                         4
included the hospital, a surgery center, office buildings, and improvements.9

Additionally, the Authority gave Northside the power to act on its behalf and operate

the hospital subject to certain restrictions.10 And each year since the Agreement was

executed, the Authority reaffirmed its conclusion that its agreement with Northside

promotes the public health needs of the community.11

      Particularly relevant to the instant dispute, Northside entered into

transactions—between 2011 and 2013—to acquire four privately owned physician

groups.12 Smith learned of these transactions in 2013, and he sent a letter to Northside

and the Authority, entitled “Open Records Request,” seeking access to financial

statements and other documents related to the acquisitions.13 In response, the

Authority informed Smith that it did not possess any such documents, and Northside

declined to comply with the request, contending that it was not subject to the Act




      9
          Id. at 518.
      10
           Id. at 519.
      11
           Id.
      12
           Id.
      13
           Id.

                                           5
because it was a private, nonprofit hospital.14 Northside also notified Smith that, even

if it were subject to the Act, the “highly sensitive” documents he requested would be

statutorily exempt under several provisions of the Act, including the trade-secrets

exception.15

      Thereafter, Smith—an Atlanta attorney—brought this action to compel

Northside to reply with his open records request.16 Discovery ensued, and on

November 18, 2013, Northside sent Smith a letter, requesting the name of the client

or clients who engaged him and his law firm to pursue this action. The next day,

Smith declined the request, noting that the Act requires public records to be made

available to “any person” who requests them. Thus, Smith contended that this matter

was focused solely on Northside’s functions, its relationship with the Authority, and

the documents in question, “not on anything concerning [him].”

      Nevertheless, on December 3, 2013, Northside sent Smith a notice of its intent

to depose him on December 11, 2013. And rather than responding to the request,

Smith filed a motion for a protective order to nullify Northside’s “improper


      14
           Id.
      15
           Id. 519-20.
      16
           Id. at 520.

                                           6
deposition notice.” Specifically, Smith argued that the proposed deposition was

irrelevant to the issues in the case because the Act makes public records available to

anyone who requests them, and any individualized questioning of the requester is

both unnecessary and inappropriate. Discovery continued and before the trial court

ruled on his initial motion for a protective order regarding the deposition notice,

Smith filed a second motion for a protective order, this time asking the court to

prohibit any discovery regarding himself or the identity and purposes of his alleged

clients. Following Northside’s response brief in opposition to the motion and a

hearing on the matter, the trial court ultimately issued the protective order.

Specifically, as requested, the court’s protective order prohibited “any discovery

concerning [ ] Smith’s purposes in bringing [this] action, or the identity and purposes

of any of his alleged clients.” Northside’s cross-appeal, challenging the propriety of

that order, follows.17



      17
          When these cases were initially docketed in Smith I, the parties, as required
by the rules of this Court, filed appellate briefs in Northside’s cross-appeal. But after
Smith II, the cross-appeal, Case No. A15A2304, was reinstated in this Court, and the
parties filed new, revised appellate briefs according to this Court’s ordinary briefing
schedule that follows the docketing of a case. While we have considered all of the
parties’ briefs, we note that Northside’s arguments are essentially the same in both
of its briefs, except as otherwise discussed in note 22, infra.

                                           7
       The grant or denial of a motion for protective order “lies within the sound

discretion of the trial court, and we will reverse the court’s decision in this regard

only when it has abused its discretion.”18 This is because a trial court has broad

discretion to control all discovery matters.19 And as to protective orders, a trial court

will only abuse its discretion when its ruling is “unsupported by any evidence of

record or [when] that ruling misstates or misapplies the relevant law.”20 That said, in

Georgia, parties may obtain discovery regarding any matter, not privileged, “which

is relevant to the subject matter involved in the pending action, whether it relates to

the claim or defense of the party seeking discovery.”21 With these guiding principles

in mind, we will now address Northside’s claim of error.




       18
        Mincey v. Ga. Dep’t of Cmty. Affairs, 308 Ga. App. 740, 744 (1) (708 SE2d
644) (2011).
       19
         See N. Druid Dev., LLC v. Post, Buckley, Schuh & Jernigan, Inc., 330 Ga.
App. 432, 434-35 (1) (767 SE2d 29) (2014)(“Trial courts are afforded broad
discretion to control discovery . . . and this Court will not reverse a trial court’s ruling
on such matters absent an abuse of the discretion.” (punctuation omitted)).
       20
        Lewis v. Lewis, 316 Ga. App. 67, 68 (728 SE2d 741) (2012) (punctuation
omitted).
       21
            Mincey, 308 Ga. App. at 744-75 (1) (punctuation omitted).

                                             8
      Specifically, Northside argues that the trial court abused its discretion by

issuing the protective order, thus precluding discovery regarding the identity and

purposes of Smith’s alleged client or clients, because doing so was contrary to

Georgia law and the discovery sought is relevant to the Act’s trade-secrets

exception.22 We find this argument unavailing.

      In relevant part, OCGA § 50-18-71 (a) provides that “[a]ll public records shall

be open for personal inspection and copying, except those which by order of a court

of this state or by law are specifically exempted from disclosure.” And our General

Assembly codified the public policy underlying the Act as follows:




      22
          In its revised appellate brief, submitted to this Court following Smith II,
Northside argues for the first time that information about the identity and purposes
of Smith and his alleged client or clients is relevant to Smith’s credibility and subject
to discovery for purposes of cross-examination. But Northside did not raise this
argument before the trial court or this Court in Smith I, and thus, we decline to
consider it now. See OVIP, Inc. v. Blockbuster Textiles, LLC, 289 Ga. App. 276, 278
(1) (656 SE2d 907) (2008) (“[I]ssues presented for the first time on appeal furnish
nothing for us to review, for this is a court for correction of errors of law committed
by the trial court where proper exception is taken. One may not abandon an issue in
the trial court and on appeal raise questions or issues neither raised nor ruled on
(below).” (punctuation omitted)). Regardless, we reject Northside’s other arguments,
set forth supra, because Smith’s credibility as a trial witness is irrelevant to the
court’s determination as to whether the requested documents are public records or
qualify for the trade-secrets exception.

                                           9
      The General Assembly finds and declares that the strong public policy
      of this state is in favor of open government; that open government is
      essential to a free, open, and democratic society; and that public access
      to public records should be encouraged to foster confidence in
      government and so that the public can evaluate the expenditure of public
      funds and the efficient and proper functioning of its institutions. The
      General Assembly further finds and declares that there is a strong
      presumption that public records should be made available for public
      inspection without delay. This article shall be broadly construed to allow
      the inspection of governmental records. The exceptions set forth in this
      article, together with any other exception located elsewhere in the Code,
      shall be interpreted narrowly to exclude only those portions of records
      addressed by such exception.23


Further, the Supreme Court of Georgia has held that the right of access afforded by

the Act is a “public right of the People as a whole[,]” rather than a private right vested

in any particular person.24 Indeed, as acknowledged by our Supreme Court, “[t]he

      23
           OCGA § 50-18-70 (a).
      24
         Deal v. Coleman, 294 Ga. 170, 184 (2) (b) (751 SE2d 337) (2013). While the
Supreme Court in Deal addressed a statutory exception from inspection in a former
version of the Act, that statutory provision is not relevant to the case at hand, and
there have been no amendments to the Act so significant that the reasoning and
analysis set forth in Deal as to the public nature of the right afforded by the Act is no
longer applicable. See id. at 170-71, 174-75 (2) (b) (addressing whether OCGA § 50-
18-72 (a) (47), which was added to the Act in 2012 and exempted certain records
concerning a particular training program at a technical school from inspection,
applied to a pending lawsuit).

                                           10
purpose of Georgia’s Open Records Act is to allow the public to evaluate the

expenditure of public funds and to foster confidence in government through openness

to the public.”25

      Given these codified public policy concerns, the Act “treats all public records

as subject to disclosure, except those which by order of a court of this state or by law

are prohibited or specifically exempted from being open to inspection.”26 And as to

actions for judicial enforcement of the Act, it provides that they “may be brought by

any person, firm, corporation, or other entity.”27 Moreover, the Act does not “limit the

authority to commence an enforcement action to persons who had made a request for

records or to persons with a special or personal interest in the requested records.”28

Lastly, when an action to enforce the Act is brought, “the first inquiry is whether the




      25
         City of Atlanta v. Corey Entm’t, Inc., 278 Ga. 474, 476 (1) (604 SE2d 140)
(2004) (emphasis supplied) (punctuation omitted); accord State Rd. & Tollway Auth.
v. Elec. Transaction Consultants Corp., 306 Ga. App. 487, 488 (702 SE2d 486)
(2010).
      26
           Corey Entm’t, Inc., 278 Ga. at 476 (1) (punctuation omitted).
      27
           OCGA § 50-18-73 (a) (emphasis supplied).
      28
           Deal, 294 Ga. at 182 (2) (b) (emphasis supplied).

                                          11
records are ‘public records’”29 as defined by the Act, and if so “the second inquiry is

whether they are protected from public disclosure” under a statutory exception.30

      Here, Northside concedes that the identity and purposes of Smith’s client or

clients have no bearing on whether he has standing to seek access to public

documents via an open-records request. Indeed, the plain language of the Act

provides that any person may bring an action to compel the disclosure of public

records.31 Nevertheless, Northside argues that it is entitled to discovery regarding

those matters because the identity and purposes of Smith’s client—and whether the

client is a competitor of Northside who is “pursuing this case to gain economic value

and for competitive purposes—is potentially dispositive of whether the records

sought by Smith are trade secrets that are exempt from disclosure.”




      29
        Hardaway Co. v. Rives, 262 Ga. 631, 632 (1) (422 SE2d 854) (1992);
accord Bowers v. Shelton, 265 Ga. 247, 249 (2) (453 SE2d 741) (1995).
      30
           Rives, 262 Ga. at 632-33 (1); accord Bowers, 265 Ga. at 249 (2).
      31
        See supra note 27 & accompanying text; see also Monumedia II, LLC v.
Dep’t of Transp., 343 Ga. App. 49, 52 (1) (806 SE2d 215) (2017) (“[W]hen the
language of a statute is “plain and susceptible of only one natural and reasonable
construction, courts must construe the statute accordingly.” (punctuation omitted)).

                                          12
      Although decided in a somewhat different factual context, the Supreme Court

of Georgia’s decision in Atchison v. Hospital Authority of City of St. Marys32 is

instructive in considering the issue before us. In Atchinson, the plaintiff, a Georgia

resident, sought certain telephone records of a public entity for inspection under the

Act.33 But the trial court held that the records were not subject to inspection because

the plaintiff was “only a nominal plaintiff acting in the real interest” of his employer,

a Florida company.34 The trial court further concluded that the Florida company,

which was not a Georgia resident, was attempting to do, through its employee, that

which it could not do for itself.35 The Supreme Court of Georgia reversed, explaining

that, in determining whether certain records are subject to inspection under the Act,

“the judiciary must balance the interest of the public in favor of inspection against the

interest of the public in favor of non-inspection in deciding this issue.”36 And in

applying this balancing test, our Supreme Court held that prohibiting inspection of


      32
           245 Ga. 494 (265 SE2d 801) (1980).
      33
           See id. at 494.
      34
           Id.
      35
           Id.
      36
           Id. at 495 (3).

                                           13
records under the Act must be based on “the nature of the information” sought, not

the connections of the person seeking the information with a nonparty.37 Indeed, the

Act does “not limit the authority to commence an enforcement action to persons who

had made a request for records or to persons with a special or personal interest in the

requested records.”38

      Turning to the instant case, the trial court, in granting the protective order

limiting discovery, found, consistent with Atchison, that “the intentions and

motivations behind an Open Records Act request are irrelevant[.]” The court also

noted its prior finding, in dismissing a counterclaim Northside filed against Smith,

that given the codified purpose of the Act, “permitting parties subject to [open

records] requests to bring counterclaims regarding the motivation and purposes

behind the requests for documents to such actions would have a chilling effect on

citizens’ rights to inspect public documents and ultimately their right to an open

Georgia government.”39


      37
           Id.
      38
           See supra note 28 & accompanying text.
      39
         When it answered Smith’s complaint, Northside asserted a counterclaim,
alleging, inter alia, that Smith was engaged in a conspiracy with others to “commit
the torts of unfair competition, interference with contractual relationships,

                                          14
      Nevertheless, in an attempt to overcome Georgia’s strong, codified public

policy in favor of open government and the presumption that public records should

be made available to the public without delay,40 Northside contends the protective

order was contrary to Georgia law, which provides for a broad scope of permissible

discovery. And Northside is correct that “[p]arties may obtain discovery regarding

any matter, not privileged, which is relevant to the subject matter involved in the

pending action including the identity of persons having knowledge of any

discoverable matter.”41 Moreover, is likewise true that “[i]t is within the trial court’s



interference with ongoing and prospective business relationships, attempting to obtain
business secrets under false pretenses, and pursuing a sham, false, and frivolous
lawsuit in order to gain unfair and improper competitive advantage.” These claims
were based on Smith’s alleged agreement to be used as a “stand-in” plaintiff to shield
the identity and unlawful purposes of his client or clients. The trial court dismissed
the counterclaim for several reasons, including that the Act already provides
protections for trade secrets, the motivation behind a particular Georgia resident’s
request for public records is irrelevant, and permitting such a counterclaim would
have a chilling effect on citizens’ rights to inspect public documents. In granting the
protective order at issue in this appeal, the trial court relied on much of the same
reasoning.
      40
           See OCGA § 50-18-70 (a).
      41
        Tenet Healthcare Corp. v. La. Forum Corp., 273 Ga. 206, 210 (2) (538 SE2d
441) (2000) (punctuation omitted) (quoting OCGA § 9-11-26 (b) (1));
accord Bowden v. The Med. Ctr., Inc., 297 Ga. 285, 290 (2) (a) (773 SE2d 692)
(2015).

                                           15
sound legal discretion to determine the permissible extent of discovery, keeping in

mind that the discovery procedure is to be construed [forgivingly] in favor of

supplying a party with the facts.”42 Nevertheless, a trial court has “wide discretion in

the entering of orders permitting or preventing the use of discovery which oppressive,

unreasonable, unduly burdensome or expensive, harassing, harsh, insulting, annoying,

embarrassing, incriminating, or directed to wholly irrelevant and immaterial or

privileged matters . . . .”43

       Here, Northside complains that the trial court failed to acknowledge the

forgiving standards “applicable to discovery and cross-examination[,]” and claims

that the specific discovery it requested was relevant, in part, “to support its defenses

and to test Smith’s credibility as a witness.” But as previously explained, Northside

never argued to the trial court that it needed the requested discovery to challenge

Smith’s credibility, and we do not consider arguments made for the first time on



       42
        Tenet Healthcare Corp., 273 Ga. at 210 (2); accord DeLoitte Haskins & Sells
v. Green, 187 Ga. App. 376, 378 (1) (370 SE2d 194) (1988).
       43
         Sechler Family P’ship v. Prime Grp., Inc., 255 Ga. App. 854, 857 (2) (567
SE2d 24) (2002) (emphasis supplied); see Mead Corp. v. Masterack, 243 Ga. 213,
215 (253 SE2d 164) (1979) (“[T]he trial court has a wide discretion in the entering
of orders to prevent the use of discovery which is unreasonably burdensome, unduly
expensive, or directed to irrelevant or immaterial matter.”).

                                          16
appeal.44 And in any event, Northside fails to explain how Smith’s credibility as a

witness or even his testimony in general is relevant to whether the records at issue are

subject to disclosure under the Act.

      Northside also maintains that the discovery it seeks is relevant to its trade-

secrets defense. In this regard, OCGA § 50-18-72 (a) (34) provides that “[p]ublic

disclosure shall not be required for records that are . . . [a]ny trade secrets obtained

from a person or business entity that are required by law, regulation, bid, or request

for proposal to be submitted to an agency.” And OCGA § 10-1-761 (4) defines “trade

secrets” as

      information, without regard to form, including, but not limited to,
      technical or nontechnical data, a formula, a pattern, a compilation, a
      program, a device, a method, a technique, a drawing, a process, financial
      data, financial plans, product plans, or a list of actual or potential
      customers or suppliers which is not commonly known by or available to
      the public and which information: (A) Derives economic value, actual
      or potential, from not being generally known to, and not being readily
      ascertainable by proper means by, other persons who can obtain
      economic value from its disclosure or use; and (B) Is the subject of
      efforts that are reasonable under the circumstances to maintain its
      secrecy.


      44
           See supra note 22.

                                          17
Further, whether a particular type of information “constitutes a trade secret is a

question of fact.”45

      Northside does not dispute that, regardless of whether Smith requested the

documents at issue and initiated this action on behalf of one of its competitors or

solely on his own behalf, it is still required to prove that the documents requested

qualify as trade secrets under OCGA § 10-1-761 (4). Indeed, even if Smith initiated

this action solely on his own behalf, Northside, as the defendant, has the burden of

presenting evidence sufficient to satisfy both prongs of OCGA § 10-1-761 (4) in

order to establish that these documents are trade secrets and exempt from disclosure.46

As to those statutory requirements, Northside argues that the identity and purposes

of Smith’s alleged client, who Northside believes is one of its competitors, is “key”

to demonstrating that the information at issue is (1) not commonly known, (2) derives

economic value from not being disclosed, and (3) subject to reasonable efforts to

maintain its secrecy.



      45
           State Rd. & Tollway Auth., 306 Ga. App. at 489 (punctuation omitted).
      46
         See Bacon v. Volvo Serv. Ctr., Inc., 266 Ga. App. 543, 544 (1) (597 SE2d
440) (2004) (quoting OCGA § 10-1-731 (4) and noting, in the context of an
employment dispute, that if the defendant “does not prove both prongs of this test, it
is not entitled to protection under the [Trade Secrets] Act.”).

                                          18
      But even assuming Smith’s client is a competitor of Northside, that competitor

could only provide evidence as to whether it has access to the information, not

whether it is commonly known to the public. Further, as to whether the requested

information derives economic value from not being disclosed, Northside conceded

at the hearing on the motion for a protective order that it could establish its trade-

secrets defense without obtaining discovery as to the identity and purposes of Smith’s

client or clients.47 Indeed, there is no requirement that a defendant present evidence

regarding any particular competitor’s economic interest in the information sought in

order to establish that the information itself constitutes a trade secret. Lastly, it is

unclear how Northside could establish its own efforts to maintain the secrecy of the

documents at issue based on information regarding an alleged competitor.

Presumably, only Northside would have knowledge of its own efforts in this regard.

      In sum, while the Supreme Court’s decision in Atchison did not specifically

involve any exceptions from disclosure under the Act, we find its reasoning

persuasive, at least when the trade-secrets defense is asserted. This is because,

regardless of the identity and purposes of any interested third party or nonparty

      47
         Specifically, after hearing Northside’s arguments opposing the protective
order, the trial court asked, “So you have other ways of establishing that your
documents are trade secrets?” And Northside responded, “Yes, in every case.”

                                          19
competitor, the documents sought in an open-records request either contain trade

secrets as defined by OCGA § 10-1-761 (4) or they do not. Thus, given the broad

discretion a trial court has to control discovery matters; the minimal probative value,

if any, of the identity and motives of Smith’s alleged clients; and Georgia’s strong,

codified public policy in favor of open government as expressly promulgated by the

General Assembly, we conclude that the trial court did not abuse its discretion in

precluding Northside from seeking discovery regarding the identity and motives of

Smith’s alleged client or clients.48

      48
          See Douglas Asphalt Co. v. Linnenkohl, 320 Ga. App. 427, 429 (1) (741
SE2d 169) (2013) (holding the trial court did not abuse its discretion in issuing a
protective order limiting discovery when, inter alia, the appellant did not specify
what information that the requested discovery would have revealed beyond what had
already been disclosed); Anderson v. Mergenhagen, 283 Ga. App. 546, 552 (3) (642
SE2d 105) (2007) (holding the trial court did not abuse its discretion when it granted
a motion to quash a subpoena seeking cell phone records when the information
sought was not relevant or reasonably calculated to lead to the discovery of
admissible evidence); Dagel v. Lemcke, 245 Ga. App. 243, 244-45 (2) (537 SE2d
694) (2000) (affirming the trial court’s denial of a motion to compel certain discovery
prior to ruling on a motion for summary judgment when the requested discovery was
“immaterial” to the disposition of the motion); Henson v. Am. Family Corp., 171 Ga.
App. 724, 732 (10) (321 SE2d 205) (1984) (affirming the trial court’s enforcement
of previously imposed restrictions on discovery, noting that a “trial court has a wide
latitude in determining what is and what is not germane to the issues; and in
exercising this discretion, it may consider such factors as the relevancy of the
information being sought and the likelihood that the discovery efforts in question are
being made for purposes of harassment and intimidation rather than for bona fide
discovery purposes”).

                                          20
      For all these reasons, in Case No. A15A2304, we affirm the trial court’s grant

of Smith’s motion for a protective order. Additionally, we remand Case No.

A15A2303 for further proceedings consistent with the Supreme Court of Georgia’s

decision in Smith II.

      Judgment affirmed in Case No. A15A2304 and reversed and remanded in Case

No. A15A2303. Barnes, P. J., Ellington, P. J., McFadden, P. J., Ray, McMillian, and

Reese, JJ., concur.




                                        21